Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Wesley Austin on 2/4/22.

The application has been amended as follows:
Independent claims 1, 9, and 12 are amended so that the claims appear as follows:
1. (Currently Amended) A method for parts packing, comprising: identifying at least one part to be printed; determining, by a processor, a placement and an orientation of the at least one identified part in a build volume of a three-dimensional (3D) printer such that variances between thermal experiences of each voxel in the build volume are within predetermined tolerances; wherein the thermal experiences comprise heating, melting and cooling, based on the determined placement and orientation of the identified part on the 3D printer.

9. (Currently Amended) A three-dimensional (3D)-printing method, comprising: determining a collision-free packing of 3D objects in a build envelope such that variances between thermal experiences of each voxel in the build envelope are within predetermined thresholds; wherein the thermal experiences comprise heating, melting and cooling, and applying successive layers of at least one of a build material, a fusing agent, and a detailing agent according to the determined collision-free packing of 3D objects.

12. (Currently Amended) A non-transitory machine-readable storage medium comprising machine-readable instructions that when executed by a processor, cause the processor to: access a plurality of three-dimensional (3D) parts; determine a collision-free packing of the 3D parts in a build volume collision-free packing of the 3D parts are determined such that variances between thermal experiences of each voxel in the build volume are within predetermined tolerances; wherein the thermal experiences comprise heating, melting and cooling, and causing a 3D printer to print the 3D parts based on the determined collision-free packing of the 3D parts.

REASONS FOR ALLOWANCE
	Claims 1, 3-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-8
Regarding claim 1, the prior art of record, Huang et al. (WO2017023284) discloses an arrangement of parts to be printed in a build envelope of a three dimensional (3D) printer may be determined through identification of a plurality of parts to be printed and generation of a respective virtual bounding box for each of the plurality of parts. In one example, a determination may be made that a total volume occupied by the generated virtual bounding boxes falls below a predetermined threshold of the build envelope volume and an arrangement of the virtual bounding boxes inside the build envelope that results in a total height of the virtual bounding boxes being minimized may be determined, to enhance efficiency in printing of the plurality of parts by the 3D printer (Huang, see [0015]-[0020]). The prior art of record, Garcia et al. (WO2017196346) discloses a method for operating a three-dimensional (3D) printer that include a delivery device to selectively deliver liquid droplets onto a layer of build materials and a controller to determine a preselected area on the layer of build materials at which the delivery device is to deliver liquid droplets, to determine a distribution at 
However, regarding claim 1, the combination of prior arts does not describe:
determining, by a processor, a placement and an orientation of the at least one identified part in a build volume of a three-dimensional (3D) printer such that variances between thermal experiences of each voxel in the build volume are within predetermined tolerances; wherein the thermal experiences comprise heating, melting and cooling, and printing the at least one part to be printed based on the determined placement and orientation of the identified part on the 3D printer

Claims 9-10
Regarding claim 9, the prior art of record, Huang et al. (WO2017023284) discloses an arrangement of parts to be printed in a build envelope of a three dimensional (3D) printer may be determined through identification of a plurality of parts to be printed and generation of a respective virtual bounding box for each of the plurality of parts. In one example, a determination may be made that a total volume occupied by the generated virtual bounding boxes falls below a predetermined threshold of the build envelope volume and an arrangement of the virtual bounding boxes inside the build envelope that results in a total height of the virtual bounding boxes being minimized may be determined, to enhance efficiency in printing of the plurality of parts by the 3D printer (Huang, see [0015]-[0020]). The prior art of record, Garcia et al. (WO2017196346) discloses a method for operating a three-dimensional (3D) printer that include a delivery device to selectively deliver liquid droplets onto a layer of build materials and a controller to determine a preselected area on the layer of build materials at which the delivery device is to deliver liquid droplets, to determine a distribution at which gaps are to be formed in the delivery of the liquid droplets within the preselected area, and to control the delivery device to deliver the liquid droplets across the preselected area while forming the gaps at the determined distribution, in which the gaps are to form heat sinks in the build materials that are to prevent heat spikes from occurring across the build materials in the preselected area (Garcia, see [0032]-[0033] and Fig. 1C). The prior art of record, Hummeler et al. (US 20180099454) discloses a method for providing control commands for producing a number of three-dimensional 
However, regarding claim 9, the combination of prior arts does not describe:
determining a collision-free packing of 3D objects in a build envelope such that variances between thermal experiences of each voxel in the build envelope are within predetermined thresholds; wherein the thermal experiences comprise heating, melting and cooling, and applying successive layers of at least one of a build material, a fusing agent, and a detailing agent according to the determined collision-free packing of 3D objects
Claims 12-15
Regarding claim 12, the prior art of record, Huang et al. (WO2017023284) discloses an arrangement of parts to be printed in a build envelope of a three dimensional (3D) printer may be determined through identification of a plurality of parts to be printed and generation of a respective virtual bounding box for each of the plurality of parts. In one example, a determination may be made that a total volume occupied by 
However, regarding claim 12, the combination of prior arts does not describe:
determine a collision-free packing of the 3D parts in a build volume based on at least one of a count of undesirable regions, a count of undesirable difference regions, and a cumulative difference score, wherein the collision-free packing of the 3D parts are determined such that variances between thermal experiences of each voxel in the build volume are within predetermined tolerances; wherein the thermal experiences comprise heating, melting and cooling, and causing a 3D printer to print the 3D parts based on the determined collision-free packing of the 3D parts
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117